Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered January 30, 1998, dismissing an action by a laborer to recover for personal injuries pursuant to Labor Law § 240 (1) and § 241 (6), upon the parties’ respective motions for summary judgment, unanimously affirmed, without costs.
The ceiling of the underground steam vault in which plaintiff, a utility company employee, was working at ground level, lubricating a slip joint in order to stop a leak in a steam main, was a completed structure, and its collapse and plaintiffs resultant injury was not due to an elevation-related hazard within the meaning of Labor Law § 240 (1) (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487; Fox v Jenny Eng’g Corp., 122 AD2d 532, affd on other grounds 70 NY2d 761; Amato v State of New York, 241 AD2d 400, lv denied 91 NY2d 805). In support of his Labor Law § 241 (6) claim, plaintiff cites Industrial Code (12 NYCRR) § 23-1.7 (a), but he fails to present any evidence that the work he was engaged in was *215“normally exposed to falling material or objects” (12 NYCRR 23-1.7 [a] [1]), and the claim was therefore properly dismissed (see, Amato v State of New York, supra, at 401-402). Concur— Milonas, J. P., Ellerin, Wallach and Tom, JJ.